1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	 Applicant's amendment of December 30, 2021 is acknowledged. It is noted that claims 1, 4, 6 and  8 - 9  are amended. Claims 2 and 5 are canceled.
3. 	 Claims 1, 3-4 and 6-15 are allowed.
4.  	The following is an examiner's statement of reasons for allowance: None of prior art teaches or suggests a cable connector comprising the electrical contacts being contacted by the respective electrical conductors via the conductor insertion openings; the respective electrical conductors are loaded against the respective electrical contacts by respective clamping springs, the actuation devices, a number of the actuation devices corresponding to a number of respective clamping springs; a number of the actuation devices corresponding to a number of respective clamping springs, under elastic deformation to a release position, the respective electrical conductor are not loaded against the electrical contacts by the respective clamping springs, the respective electrical conductors are removable from the cable connector.
5. 	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A  can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
1. (Currently Amended): A cable connector comprising the electrical contacts being contacted by the respective electrical conductors via the conductor insertion openings; the respective electrical conductors are loaded against the respective electrical contacts by respective clamping springs, the actuation devices, a number of the actuation devices corresponding to a number of respective clamping springs; a number of the actuation devices corresponding to a number of respective clamping springs, under elastic deformation to a release position, the respective electrical conductor are not loaded against the electrical contacts by the respective clamping springs, the respective electrical conductors are removable from the cable connector.
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831